Title: Elizabeth Smith Shaw to Abigail Adams, 11 June 1793
From: Shaw, Elizabeth Smith
To: Adams, Abigail


My Dear Sister—
Haverhill June 11th 1793
I am extremely sorry to hear, that you have had another attack of your ague, since Cousin Betsy left you— I hope you are in the use of every probable means for your releif, & restoration to Health— That glow in your features, which I have contemplated with so much satisfaction, I should be grieved to see injured by Sickness, or any disaster— But you my dear Sister have a double Security—Nature & Grace have both conspired in your favour—For that Beauty which depends principally upon the Mind,—upon the Divinity that stirs within cannot easily be defaced by Time, Sickness, or any accidenttal Circumstance—
I am very glad you was so kind as to let Cousin Betsy have your Horse & Chaise to make a visit to her Mother— you was mistaken if you thought I was unwilling, to have her go,— To tarry with her, was what I thought would be prejudicial to her health— But I have wanted all this Spring to have gone, & to have taken Betsy with me, to see my unhappy sick Sister—who has no relation, or connection but ourselves, to visit, or befriend her—
I am very sorry Cousin Polly has not receivd a Letter I sent to her by my Cousins— It was designed to encourage in her filial piety, approving, of her readiness to quit her business, though in a very fine way—& shewing the benifit which I supposed would be derived from her attending upon her Mother, rather than any one else— I know it is a hard, & tedious Task, for so young a Daughter— Yet I seldom knew an absolute necessity for firmness, strength of mind, & the exercise of great Virtues but that they came obedient to the call—were ready attendants upon the Summons—
Happy for us that it is so— The belief of it, has kept many a one, from sinking under the weight of Affliction—
The weekly Papers are filled with accounts of the Commotions which have taken place in almost every part of Europe France exhibits to our view a Scene too Shocking, & too full of horror for the tender Mind to dwell upon— Is anything more to be deprecated than a civil War? What bloody Scenes—what murders, & massacres—What want of publick Confidence?— The smiling Sycophant to Day,—Tomorrow the cruel Assasin—Nothing to designate the Friend, from the bitter Enemy— Can anything be more dreadful than such intestene Convulsions—such publick Factions, & all the Evils of Pandora’s Box, & ten thousand more if possible, are in thy horrid Train— Let me turn from it—& with Gratitude reflect upon the Goodness of that Being, who when we had every thing to Fear, has caused us so soon to sit down in peace, enjoying the rich Blessings of a wise & good Government—& may he who holds the hearts of all in his hands, long continue Men of Wisdom, & Virtue to guide & direct the publick Weal—
I have not yet heard of Mrs Smiths being at Quincy— I hope you will all favour me with a visit—
If you please you may tell Celia that I had rather not take a Child so far off— It must be attended with inconveniences— I am obliged to hire a Spinner half the year—& we cannot afford to multiply our Family without profit— If Mr Shaw could take Scholars, the profits of which would furnish us with cloathing, I would never turn the Wheel again for I perfectly hate the work, in a place where we are obligd to see so much company, & then I would take a little Girl immediately—& keep Betsy Quincy wholly to sewing.— She might do as much again, if I had any new work for her to do— Cousin Lucy is a lovely woman, & makes us too—too short a visit to your affectionate Sister
E Shaw—
